                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                   CASE NO. 17-24492-CV-WILLIAMS/TORRES



JULIA UNDERWOOD,

      Plaintiff,

v.

NCL (BAHAMAS) LTD.,

      Defendant.
__________________________________________/

               ORDER ON DEFENDANT’S MOTION TO STRIKE

       Before the Court is a Motion to Strike or Exclude Certain Testimony and

Opinions of Dr. Jayme Gawith, D.C., Plaintiff’s treating physician and medical

expert, filed by Defendant NCL (BAHAMAS) LTD. (“Norwegian” or “Defendant”) on

January 4, 2019. [D.E. 34]. Plaintiff JULIA UNDERWOOD (“Underwood” or

“Plaintiff”) filed her Response in Opposition to the Motion on January 20, 2019 [D.E.

40], and Norwegian’s Reply followed on February 8. [D.E. 45]. The matter is now

fully-briefed and therefore ripe for disposition. Following our review of the record, the

parties’ briefing materials and the governing legal authorities, we hereby find that

the Motion should be GRANTED in part and DENIED in part.

                         I.     FACTUAL BACKGROUND

      The incident giving rise to the Complaint took place on December 19, 2016

aboard the Norwegian Jade. [D.E. 1]. According to the Complaint, Plaintiff slipped
and fell on Deck 13 of the vessel, nearby the Bali Hai Bar, after stepping in water

that had been leaking from the bar’s self-serve water station. Plaintiff alleges that

she suffered a compression fracture at the eleventh thoracic vertebrae due to the fall.

      The dispute before us centers on the testimony to be offered by Dr. Jayme

Gawith, a chiropractor who allegedly treated Plaintiff for certain injuries after the

subject cruise. Plaintiff summarized the testimony to be offered by Dr. Gawith in an

expert witness disclosure sent to Norwegian on September 19, 2018:

      Dr. Gawith will testify that Julia Underwood sustained a moderate
      superior compression fracture at T11, acute to subacute, a result of the
      December 19, 2016 injury aboard the NCL Jade, for which he treated
      with chiropractic manipulation and opined that her prognosis was
      unknown. Dr. Gawith will also testify to Julia Underwood’s physical
      restrictions as a result of this injury, as well as the fact that the medical
      bills are reasonable, necessary, and related to the injury of December
      19, 2016. 1

      …

      Dr. Gawith will testify consistent with Julia Underwood’s medical
      records and her history, including opinions he developed during his
      treatment of Julia Underwood. Dr. Gawith’s testimony will be based on
      scientific, technical, or other specialized knowledge and will be derived
      from professional experience.

D.E. 34-1, p. 49.




1     The disclosure also indicated Dr. Gawith would testify about how the incident
giving rise to the Complaint aggravated pre-existing knee injuries to Plaintiff’s
medial meniscus. In his deposition, however, Dr. Gawith stated he had not treated
Plaintiff for any knee injury, and that he would not be offering opinions at trial
concerning the pre-existing condition of her knee. [D.E. 34-2, p. 14]. Based on this
representation, any attempt to trace the alleged incident to any purported
aggravation of a knee injury through Dr. Gawith’s testimony should be precluded.


                                           2
       The parties took Dr. Gawith’s deposition on December 14, 2018. [D.E. 34-2].

Dr. Gawith referred to himself as one of Plaintiff’s treating medical providers and

indicated he had not been paid to provide an opinion in this case. Id., p. 4. 2 He was

unaware he had been listed on Plaintiff’s expert disclosure list. Id. at 14. At several

points during his deposition, Dr. Gawith indicated he believes the incident giving rise

to the Complaint caused Plaintiff’s injuries, and that she will require future care as

a result.

       Defendant now challenges the testimony to be offered by Dr. Gawith at trial,

arguing that he cannot opine on causation because he never provided an expert report

and is unqualified to render opinions as to Plaintiff’s need for future surgeries. As

discussed in detail below, we agree with the first argument, but not with the second,

and so the Motion will be granted in part and denied in part.

                                  II.    ANALYSIS

       A.     Dr. Gawith Should Not Be Allowed to Opine as to Causation

       Rule 26(a)(2) of the Federal Rules of Civil Procedure governs. That Rule states:

       (A) In General. In addition to disclosures required by Rule 26(a)(1), a
       party must disclose to the other parties the identity of any witness it
       may use at trial to present evidence under Federal Rule of Evidence 702,
       703, or 705.




2      Q:     And doctor, you are not paid in this case to provide me, or
              anyone with an opinion with regard to Julia Underwood,
              is that right?

       A:     That’s right.

[D.E. 34-1, p. 4].


                                           3
       (B) Witnesses Who Must Provide a Written Report. Unless otherwise
       stipulated or ordered by the court, this disclosure must be accompanied
       by a written report – prepared and signed by the witness – if the witness
       is one retained or specially employed to provide expert testimony in the
       case or one whose duties as the party’s employee regularly involve giving
       expert testimony. The report must contain:

              (i) a complete statement of all opinions the witness will express
              and the basis and reasons for them;

              (ii) the facts or data considered by the witness in forming them;

              (iii) any exhibits that will be used to summarize or support them;

              (iv) the witness’s qualifications, including a list of all publications
              authored in the previous 10 years;

              (v) a list of all other cases in which, during the previous 4 years,
              the witness testified as an expert at trial or by deposition; and

              (vi) a statement of the compensation to be paid for the study and
              testimony in the case.

Fed. R. Civ. P. 26(a)(2). 3

       Determining whether a treating physician must provide an expert report in

accordance with Rule 26(a)(2)(B) can be a tricky issue. As stated by the Eleventh

Circuit:

       The testimony of treating physicians presents special evidentiary
       problems that require great care and circumspection by the trial court.
       Much of the testimony proffered by treating physicians is an account of
       their experience in the course of providing care to their patients. Often,
       however, their proffered testimony can go beyond that sphere and


3     The issue commonly arises in cruise line cases. See generally Lebron v. Royal
Caribbean Cruises, Ltd., 2018 WL 4539706, at *8-9 (S.D. Fla. Sept. 21, 2018) (cruise
line moved to exclude plaintiff’s treating physician from offering opinions on
causation and future care because no expert report had been submitted by plaintiff
during discovery); Milbrath v. NCL Bahamas, Ltd., 2018 WL 2036081, at *1 (S.D.
Fla. Feb. 28, 2018); O’Brien v. NCL (Bahamas) Ltd., 2017 WL 8315925, at *3 (S.D.
Fla. Aug. 25, 2017).


                                             4
      purport to provide explanations of scientific and technical information
      not grounded in their own observations and technical experience. When
      such a situation presents itself, the trial court must determine whether
      testimony not grounded in the physician’s own experience meets the
      standard for admission as expert testimony. As we pointed out in United
      States v. Henderson, 409 F.3d 1293 (11th Cir. 2015), distinguishing
      between lay and expert testimony is an important one; arriving at an
      appropriate conclusion requires that trial courts to be vigilant in
      ensuring that the reliability requirements set forth in Rule 702 not “ ‘be
      evaded through the simple expedient of proffering an expert in lay
      witness clothing.’ ” Id. at 1300 (quoting Fed. R. Evid. 701 advisory
      committee notes to the 2000 amendment).

Williams v. Mast Biosurgery USA, Inc., 644 F.3d 1312, 1316-17 (11th Cir. 2011).

While lay witnesses may testify about their own immediate perceptions, “testimony

that blurs into supposition and extrapolation crosses the line into expertise.” Lebron

v. Secretary of Fla. Dept. of Children and Families, 772 F.3d 1352, 1372 (11th Cir.

2014); see also Ortega-Guzman v. Sam’s East, Inc., 2018 WL 6308708, at *2 (S.D. Fla.

Oct. 31, 2018) (“Expert witnesses may hypothesize; lay witnesses may not.”).

      The doctor’s own testimony, in addition to Plaintiff listing Gawith as an “expert

witness,” makes clear that Underwood intends to introduce Dr. Gawith to testify on

what caused Plaintiff’s injuries. When causation opinions are “formed and based upon

observations made during the course of treatment,” the treating physician need not

produce a Rule 26(a)(2)(B) report. In re Denture Cream Products Liability Litig., 2012

WL 5199597, at *4 (S.D. Fla. Oct. 22, 2012) (internal citations and quotations

omitted). “By contrast, treating physicians offering opinions beyond those arising

from treatment are experts from whom full Rule 26(a)(2)(B) reports are required.” Id.

      Here, a Rule 26(a)(2)(B) report was necessary because the doctor’s causation

opinions could not have been “formed and based upon observations made during the


                                          5
course of treatment.” Id. This finding is supported by the large gap in time that

existed between the incident and Plaintiff’s first treatment with Dr. Gawith, which

took place sixteen months after the fall on the Jade. [D.E. 34-2, p. 5]. It would be

impossible for the doctor – who admitted he had no treatment history with Plaintiff

before their first appointment in 2018 – to diagnose the compression fracture based

on observations made during his treatment with Plaintiff, because he had no history

that would place her injuries (or her pre-incident status) into a post-incident context.

Indeed, such a large gap of time would make it impossible for the doctor to determine

whether the incident aboard the vessel, rather than some other intervening event,

caused the injuries Underwood complains of here.

      Dr. Gawith’s opinion as to causation is more appropriately termed a

hypothetical theory, rather than a determination he made for purposes of treating

Underwood’s injuries. See Wilson, 303 F. App’x at 712-13 (“Testimony regarding [the]

diagnosis of the injury itself…would be permissible as lay testimony without the

Daubert analysis, but [the] statement about the cause of the injury was a

hypothesis.”); cf. Bodden v. Quigley, 2014 WL 5461807, at *2 n.2 (S.D. Fla. Oct. 27,

2014) (treating physician may offer lay opinion as to causation if doing so helps

explain the doctor’s decision-making process to the jury and whether cause of injury

was necessary for doctor to properly treat patient). “And the ability to answer

hypothetical questions is the essential difference between expert and lay witnesses.”

United States v. Henderson, 409 F.3d 1293, 1300 (11th Cir. 2005) (holding that

treating physician provided expert testimony where she expressed an opinion on




                                           6
causation where the determination of the cause of the injury did not aid in the

treatment thereof).

       Under these circumstances, we find that Plaintiff needed to provide Defendant

with a written expert report if she intended to elicit causation testimony from Dr.

Gawith. She failed to do so, and for this reason, any causation testimony from the

doctor – whether he testifies in-person or through the reading of his deposition –

should be stricken as inadmissible. See Fed. R. Civ. P. 37(c) (“If a party fails to provide

information or identify a witness as required by Rule 27(a) or (e), the party is not

allowed to use that information or witness to supply evidence on a motion, at a

hearing, or at a trial[.]”).

       B.     Dr. Gawith May Testify About the Kyphoplasty Procedure

       We will deny the Motion based on the second argument raised by Norwegian.

Defendant contends that Dr. Gawith should not be allowed to offer testimony

concerning a specific surgical procedure, known as a “kyphoplasty,” that is commonly

used to treat compression fractures. Plaintiff alleges she has been recommended for

such a procedure, and Norwegian asks that we prevent Dr. Gawith from testifying

about that surgery because he is not qualified to give expert opinions on the procedure

or how “Plaintiff may or may not fare” if it is performed. We disagree.

       As an initial matter, Daubert’s “qualification” standard for expert testimony

“is not stringent,” and “so long as the expert is minimally qualified, objections to the

level of the expert’s expertise [go] to credibility and weight, not admissibility.” Vision

I Homeowner’s Ass’n, Inc. v. Aspen Specialty Ins. Co., 674 F. Supp. 2d 1321, 1325 (S.D.




                                            7
Fla. 2009). Any shortcomings as to Gawith’s qualifications to testify on certain

medical issues can easily be exposed at trial through vigorous cross-examination,

which will allow the jury to decide whether his testimony should be relied upon –

whether in whole, in part, or at all. Daubert v. Merrell Dow Pharmaceuticals, Inc.,

509 U.S. 579, 596 (1993) (“Vigorous cross-examination, presentation of contrary

evidence, and careful instruction on the burden of proof are the traditional and

appropriate means of attacking shaky but admissible evidence.”); United States v.

Williams, 865 F.3d 1328, 1340 (11th Cir. 2017) (“The district court acted within its

discretion in determining that…any quarrels with [the expert’s] qualifications were

fodder for cross examination rather than reason to exclude his testimony

altogether.”); United States v. Rahm, 993 F.2d 1405, 1413 (9th Cir. 1993) (noting that

deficits in the qualifications of an expert can be evaluated critically on cross

examination because they go to the weight of the testimony).

      Further, while scientific training and education may provide possible means to

qualify an expert, experience in a field may offer another path to expert status. United

States v. Frazier, 387 F.3d 1244, 1260-61 (11th Cir. 2004). The doctor’s own testimony

reflects our view that the doctor will not be opining on Plaintiff’s need for a

kyphoplasty – which has been recommended by her spinal surgeon – but rather his

experience in treating patients who have undergone the procedure. [D.E. 34-2, pp.




                                           8
10-aa]. He is qualified to offer such opinions, so long as it is limited to the chiropractic

context. 4

                                 III.   CONCLUSION

       For these reasons, Defendant’s Motion is GRANTED in part and DENIED

in part. Dr. Gawith is precluded from testifying as to the cause of Plaintiff’s

compression fractures, but Underwood may elicit testimony concerning his

experience with the kyphoplasty procedure and the relative success he has had with

patients who have undergone that surgery.

       DONE AND SUBMITTED in Chambers at Miami, Florida, this 10th day of

April, 2019.

                                                        /s/ Edwin G. Torres
                                                        EDWIN G. TORRES
                                                        United States Magistrate Judge




4      Although it does not appear that Plaintiff intends to do so, she is precluded
from using the testimony of Dr. Gawith to argue the necessity of the procedure or any
recommendation for same. Instead, and as shown by his deposition, he may offer
opinions concerning what he understands the procedure to be, who it is appropriate
for, and how it has affected patients of his in the past.


                                             9
